DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The examiner requests the amendments submitted on 04/30/2021 be entered as the claims of record and then further amending claim set dated 04/30/20201 further as detailed below:

The application has been amended as follows: 
(Claim 18) The cylinder head of claim 5, wherein the flow divider is substantially triangular in shape with two surfaces facing upstream and a single surface facing downstream.
(Claim 19) The cylinder head of claim 11, wherein the channel includes an outlet downstream of the first inlet and the second inlet, and wherein the outlet flows into the injector channel.
(Claim 20) Canceled
Allowable Subject Matter
Claims 5, 7, 9-13, 15, 16, 18, 19, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: The attorney for the applicant amended independent claims 5 and 11 as to include the allowable subject matter indicated in paragraphs 30-31 of the prior final rejection dated 02/05/20201. Therefore, the examiner considers independent claims 5, 11 and 13 to be in condition for allowance, as well as any dependent claims that depend from said independent claims for the reasons identified in the prior final rejection, as well as applicant’s remarks/arguments dated 04/30/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568.  The examiner can normally be reached on Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A KESSLER/Examiner, Art Unit 3747